IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ELLEN FRIEDMAN                         : No. 290 EAL 2015
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (TEMPLE UNIVERSITY               :
HOSPITAL)                              :
                                       :
                                       :
PETITION OF: TEMPLE UNIVERSITY         :
HOSPITAL                               :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.